Exhibit 10.3

 



RESTRICTED STOCK AWARD AGREEMENT UNDER THE FRESH MARKET, INC. 2010 OMNIBUS
INCENTIVE COMPENSATION PLAN, dated as of [DATE], between The Fresh Market, Inc.
(the “Company”), a Delaware corporation, and [NAME].

 

This Restricted Stock Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of [● shares (the “Award”) of the Company’s
common stock, $0.01 par value per share (each, a “Share”), that are being
granted to you [on the date hereof] (such date, the “Grant Date”), that are
subject to the terms and conditions specified herein (“Restricted Shares”), and
that are granted to you under The Fresh Market, Inc. 2010 Omnibus Incentive
Compensation Plan (the “Plan”).

 

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 11
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

 

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan, on the one hand, and the terms of this
Award Agreement or any other arrangement between you and the Company or any of
its Affiliates, including any policy of the Company or any of its Affiliates
(any such arrangement, a “Company Arrangement”), on the other hand, the terms of
the Plan shall govern. Except as set forth in Section 11 of this Award
Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any other Company Arrangement, the terms of such
Company Arrangement shall govern.

 

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

 

(a) “Cause” has the meaning set forth in any other Company Arrangement or, if
more favorable to you, means the occurrence of any one of the following:

 

(i) your willful and continued failure to perform substantially your duties with
the Company or any of its Affiliates (other than any such failure resulting from
incapacity due to physical or mental illness);

 

(ii) your willful engaging in (A) gross misconduct that is materially and
demonstrably injurious to the Company or any of its Affiliates or (B) illegal
conduct;

 

(iii) your willful and material breach of any Company Arrangement;

 

(iv) your willful violation of any material provision of the Company’s Code of
Business Conduct and Ethics; or

 



1

 

 

(v) your willful failure to cooperate with an investigation by any governmental
authority.

 

(b) “Disability” means you are unable to engage in any substantial gainful
activity by reason of any medically determinable sickness or bodily injury that
can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months, and the permanence and
degree of which shall be supported by a specific diagnosis made by a Physician
and supported by objective medical evidence satisfactory to the Committee.

 

(c) “Good Reason” means the occurrence of any of the events or circumstances set
forth below without your express prior written consent and other than as a
result of your Disability:

 

(i) the failure of the Company to pay to you any material compensation when due;
or

 

(ii) any reduction of your base salary, other than a reduction by no more than
10% within any two-year period that similarly affects substantially all
similarly situated employees of the Company and its Affiliates, and other than
any such reduction that results from your demotion into a position that you
occupied within the 18 months immediately prior to such demotion.

  

Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Termination of your employment for
Good Reason shall be effectuated by giving the Company written notice (“Notice
of Termination for Good Reason”), not later than 90 days following the date that
you would reasonably be expected to be aware of the occurrence of the
circumstance that constitutes Good Reason, setting forth in reasonable detail
the specific conduct of the Company that constitutes Good Reason. The Company
shall be entitled, during the 30-day period following receipt of a Notice of
Termination for Good Reason, to cure the circumstances that gave rise to Good
Reason, provided that the Company shall be entitled to waive its right to cure
or reduce the cure period by delivery of written notice to that effect to the
Participant (such 30-day or shorter period, the “Cure Period”). If, during the
Cure Period, such circumstance is remedied, you shall not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, you shall be entitled to terminate employment for Good Reason
during the 180-day period that follows the end of the Cure Period (the
“Termination Period”). If you do not terminate employment during the Termination
Period, you shall not be permitted to terminate employment for Good Reason as a
result of such circumstance.

  

(d) “Physician” means a person legally licensed, in the jurisdiction in which
care is given, to practice medicine, psychiatry, psychology, psychotherapy or
other legally qualified practice of a healing art that we are required by law to
recognize, who is practicing within the scope of that license and is neither you
nor a member of your immediate family.

 



2

 

 

(e) “Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions set forth in this Award Agreement may lapse,
as provided in Section 3 of this Award Agreement.

 

SECTION 3. Vesting and Delivery. (a)Normal Vesting. On each Vesting Date set
forth below, your rights with respect to the number of Restricted Shares that
corresponds to such Vesting Date, as specified in the chart below, shall become
vested and such Restricted Shares shall become nonforfeitable and transferable,
provided that you must be continuously employed by the Company or any of its
Affiliates through the relevant Vesting Date, except as otherwise determined by
the Committee in its sole discretion or as otherwise provided in this Section 3
or in any other Company Arrangement.

 

Vesting Date Percentage of Total Restricted Shares Eligible to Vest Actual
Number of Restricted Shares Eligible to Vest [Date] [l]% [l] [Date] [l]% [l]
[Date] [l]% [l] [Date] [l]% [l]

 

(b) Change of Control. In the event of a Change of Control following which (i)
the Restricted Shares are not assumed by, or converted into, equivalent awards
of the acquiring, resulting or successor corporation (as the case may be) or
(ii) the Restricted Shares are assumed by, or converted into, equivalent awards
of the acquiring, resulting or successor corporation (as the case may be) and
within twenty-four months following such Change of Control your employment is
terminated without Cause or you terminate employment for Good Reason, your
rights with respect to any then unvested Restricted Shares awarded pursuant to
this Award Agreement shall become vested as of immediately prior to the Change
of Control or on such date of termination, as applicable, and such Restricted
Shares shall become nonforfeitable and transferable.

 

(c) Death. In the event of your death while employed by the Company or any of
its Affiliates, your rights with respect to any then unvested Restricted Shares
awarded pursuant to this Award Agreement shall become vested in your estate or
in any person who acquired such Restricted Shares by bequest or inheritance, and
such Restricted Shares shall become nonforfeitable and transferable.

 



3

 

 

(d) Disability. In the event your employment with the Company or any of its
Affiliates terminates due to Disability, your rights with respect to any then
unvested Restricted Shares awarded pursuant to this Award Agreement shall become
vested in you or your guardian or legal representative, as applicable, as of
such termination, and such Restricted Shares shall become nonforfeitable and
transferable.

 

(e) Delivery of Shares. On or following the date of this Award Agreement, the
Restricted Shares subject to this Award Agreement shall be evidenced in such
manner as the Company shall determine. Any certificate or book entry credit
issued or entered in respect of such Restricted Shares shall be registered in
your name and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the Restricted Shares, substantially
in the following form:

 

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of The Fresh Market, Inc. 2010
Omnibus Incentive Compensation Plan and an Award Agreement, as well as the terms
and conditions of applicable law. Copies of such Plan and Agreement are on file
at the offices of The Fresh Market, Inc.”

 

The Company shall require that the certificates or book entry credits evidencing
title of the Restricted Shares be held in custody by the Company until such
time, if any, as your rights with respect to the Restricted Shares have vested,
and the Company may require that, as a condition of your receiving the
Restricted Shares you shall have delivered to the Company a stock power,
endorsed in blank, relating to such Restricted Shares. To the extent that your
rights with respect to the Restricted Shares become vested, the legend set forth
above shall be removed from the certificates or book entry credits evidencing
such Shares.

 

SECTION 4. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise, and except as provided in Section 3 or in any other Company
Arrangement, if your rights with respect to any Restricted Shares awarded
pursuant to this Award Agreement have not become vested prior to the date on
which your employment with the Company and its Affiliates terminates, your
rights with respect to such Restricted Shares shall immediately terminate, and
you shall be entitled to no further payments or benefits with respect thereto.

 

SECTION 5. Voting Rights; Dividends. Prior to the date on which your rights with
respect to a Restricted Share have become vested, you shall be entitled to
exercise voting rights with respect to such Restricted Share and shall be
entitled to receive dividends or other distributions with respect thereto.

 

SECTION 6. Non-Transferability of Restricted Shares . Unless otherwise provided
by the Committee in its discretion, Restricted Shares may not be sold, assigned,
alienated, transferred, pledged, attached or otherwise encumbered except as
provided in Section 9(c) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of a Restricted
Share in violation of the provisions of this Section 6 and Section 9(c) of the
Plan shall be void.

 



4

 

 

SECTION 7. Section 83(b) Election, Withholding, Consents and Legends. (a)
Section 83(b) Election. You are authorized, if you so choose, to file an
election with the Internal Revenue Service pursuant to Section 83(b) of the Code
with respect to all or a portion of the Restricted Shares. You agree that if you
make such Section 83(b) election, you shall provide a copy of such election to
the Company not later than ten days after filing the election with the Internal
Revenue Service or other governmental authority. The Company has made no
recommendation to you with respect to the advisability of making any such
election. You acknowledge that it is your sole responsibility to seek advice
regarding Section 83(b) of the Code and to determine the effect of making or
failing to make such election.

 

(b) Withholding. The delivery of Shares pursuant to Section 3(e) of this Award
Agreement is conditioned on satisfaction of any applicable withholding taxes in
accordance with Section 9(l) of the Plan. In the event that there is withholding
tax liability in connection with the vesting of Restricted Shares, you may
satisfy, in whole or in part, any withholding tax liability at the minimum
statutory rate by having the Company withhold from the number of Restricted
Shares you would be entitled to receive, a number of Shares having a Fair Market
Value equal to such withholding tax liability.

 

(c) Consents. Your rights in respect of the Restricted Shares are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may determine to be necessary or advisable (including your
consenting to the Company’s supplying to any third-party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan).

 

(d) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

 

SECTION 8. Recoupment. You acknowledge and agree that the Company has adopted
The Fresh Market, Inc.’s Compensation Recoupment Policy (the “Recoupment
Policy”). You acknowledge and agree that you have either received a copy of the
Recoupment Policy in effect as of the date of this Award Agreement or, if you
have not received a copy, that you have the ability to request and receive a
copy of the Recoupment Policy prior to accepting this Award Agreement. You
acknowledge and agree that the Recoupment Policy is subject to change after the
Grant Date as required by applicable law, and that this Award, the Restricted
Shares and the shares or other property, including cash proceeds therefrom, may,
as a result of such change, be subject to the Recoupment Policy.

 

SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

 

SECTION 10. Committee Discretion. The Committee shall have discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive.

 



5

 

 

SECTION 11. Dispute Resolution. (a) In General. All disputes, controversies and
claims arising between you and the Company concerning the subject matter of this
Award Agreement or the Plan shall be settled by arbitration in accordance with
the rules and procedures of the American Arbitration Association in effect at
the time that the arbitration begins, to the extent not inconsistent with this
Award Agreement or the Plan. The location of the arbitration shall be
Greensboro, North Carolina or such other place as the parties to the dispute may
mutually agree. In rendering any award or ruling, the arbitrator or arbitrators
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the State of Delaware. The arbitration shall
be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 11(a) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties to any dispute shall each pay their own costs and expenses
(including arbitration fees and attorneys’ fees) incurred in connection with
arbitration proceedings and the fees of the arbitrator shall be paid in equal
amounts by the parties. Nothing in this Section 11(a) shall preclude you or the
Company from seeking temporary injunctive relief from any Federal or state court
located within the County of Guilford, North Carolina in connection with or as a
supplement to an arbitration hereunder.

 

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 11, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

SECTION 12. Notice. All notices or other communications required or permitted
under the terms of this Award Agreement shall be made in writing and all such
notices or communications shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

 

 

 

 

The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

 

Attention: General Counsel

 

If to you:

To your address as most recently supplied to the Company and set forth in the
Company’s records

 

 



6

 

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

SECTION 13. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

 

SECTION 14. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

 

SECTION 15. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights hereunder shall not to that extent be effective without your
consent (it being understood, notwithstanding the foregoing proviso, that this
Award Agreement and the Restricted Shares shall be subject to the provisions of
Section 4(b) of the Plan).

 

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

7

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

 

THE FRESH MARKET, INC., By       Name:                Title:        [NAME]     
   


 

8